In the United States Court of Federal Claims
                                    No. 21-852C
                              (Filed: February 8, 2021)
                             NOT FOR PUBLICATION
***************************************
JOSEPH M. ANGELO, JR.,                *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************
                    MEMORANDUM OPINION AND ORDER
      Plaintiff Joseph M. Angelo, Jr., proceeding pro se, has sued several Ohio state
agencies and officials. See Complaint at 2 (ECF 1).1 He alleges that the named
agencies and individuals have violated his federal constitutional rights in connection
with an ongoing child custody dispute. Id. Because this Court lacks jurisdiction to
consider his claims, I must dismiss.
       The United States Court of Federal Claims is a specialized court with limited
jurisdiction to hear certain lawsuits against the United States. See, e.g., 28 U.S.C.
§ 1491(a)(1); see generally Black’s Law Dictionary (11th ed. 2019) (defining
“jurisdiction” as a court’s “power to decide a case”). Perhaps confusingly for pro se
litigants, it does not hear “federal claims” generally. This Court can only hear
lawsuits within its jurisdiction. It cannot hear other kinds of lawsuits.
        Those limitations prevent the Court from hearing Mr. Angelo’s suit. “[T]he only
proper defendant for any matter before this court is the United States,” Stephenson
v. United States, 58 Fed. Cl. 186, 190 (2003), and claims against other defendants
“must be dismissed,” United States v. Sherwood, 312 U.S. 584, 588 (1941); see also
Trevino v. United States, 557 F. App’x 995, 998 (Fed. Cir. 2014) (“[T]he court lacks
jurisdiction over … claims against states, localities, state and local government
officials, state courts, state prisons, or state employees.”). In particular, this Court
lacks jurisdiction over lawsuits alleging federal civil rights violations caused by
administration of state law. Drake v. United States, 792 F. App’x 916, 920 (Fed. Cir.

1The caption has been updated “to conform … to the Rules of the United States Court
of Federal Claims, which make clear that in this court only the United States can be
named as the party defendant.” See Notice of Non-ECF Case (ECF 6) (citing RCFC
4(a), 10(a)).
                                         -1-
2019); compare 28 U.S.C. § 1343 (establishing jurisdiction over civil rights suits
brought in federal district courts). Because all of Mr. Angelo’s claims appear to
involve alleged violations of his federal rights by state entities, this Court has no
authority to hear them.
       The United States has not yet moved to dismiss. This Court, however, “has an
independent duty to dismiss a complaint if and when it determines that it lacks
subject matter jurisdiction.” McNaughton v. United States, 118 Fed. Cl. 274, 281
(2014); accord Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004); see also
RCFC 12(h)(3) (“If the court determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action.”). Mr. Angelo’s pro se Complaint —
which I have reviewed — must meet “less stringent standards than formal pleadings
drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), but it still must meet
this Court’s mandatory jurisdictional requirements, Harris v. United States, 113 Fed.
Cl. 290, 292 (2013); accord Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995).
      The Court therefore shall DISMISS Mr. Angelo’s Complaint, without
prejudice, for lack of subject matter jurisdiction. Mr. Angelo’s motion to proceed in
forma pauperis (ECF 2) is GRANTED. Mr. Angelo’s motion for media evidence
instructions (ECF 3) is DENIED AS MOOT.
      The Clerk is directed to enter judgment accordingly.


      IT IS SO ORDERED.
                                               s/ Stephen S. Schwartz
                                               STEPHEN S. SCHWARTZ
                                               Judge




                                         -2-